Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 14, 2007 (August 14, 2007) CHINAGROWTH NORTH ACQUISITION CORPORATION (Exact name of registrant as specified in its charter) Cayman Islands (State or Other Jurisdiction of Incorporation 1818 Canggong Road, Fengxian Shanghai Chemical Industry Park Shanghai, China 201417 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: x Form 20-F [ ] Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: [ ] Yes x No If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): n/a CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements as defined in Section 27A of the Securities Act of 1933, as amended (the Securities Act), and Section 21E of the Securities Exchange Act of 1934 (the Exchange Act). These forward-looking statements include information about our possible or assumed future results of operations or our performance. Words such as expects, intends, plans, believes, anticipates, estimates, and variations of such words and similar expressions are intended to identify the forward-looking statements. Although we believe that the expectations reflected in such forward-looking statements are reasonable, no assurance can be given that such expectations will prove to be correct. These statements involve known and unknown risks and are based upon a number of assumptions and estimates which are inherently subject to significant uncertainties and contingencies, many of which are beyond our control. Actual results may differ materially from those expressed or implied by such forward-looking statements. We undertake no obligation to publicly update or revise any forward-looking statements contained in this report, or the documents to which we refer you in this report, to reflect any change in our expectations with respect to such statements or any change in events, conditions or circumstances on which any statement is based. ChinaGrowth North Acquisition Corporation is a Cayman Islands company that is referred to in this report on Form 6-K, as ChinaGrowth North the company, we, us, or our. FINANCIAL INFORMATION Financial Statements Balance Sheets as of June 30, 2007 (Unaudited) and December 31, 2006 3 Statements of Operations for the Period from May 3, 2006 (date of inception) to June 30, 2007 and 2006 and for the three and six months ended June 30, 2007 (Unaudited) 4 Statements of Shareholders Equity for the Period from May 3, 2006 (date of inception) to December 31, 2006 and for the six months ended June 30, 2007 (Unaudited) 5 Statements of Cash Flows for the Period from May 3, 2006 (date of inception) to June 30, 2007 and 2006 and for the six months ended June 30, 2007 (Unaudited) 6 Notes to Financial Statements (Unaudited) 7 Managements Discussion and Analysis of Financial Condition and Results of Operations 12 Qualitative and Quantitative Disclosures About Market Risk 14 Controls and Procedures 15 SIGNATURES 16 FINANCIAL INFORMATION Financial Statements . CHINAGROWTH NORTH ACQUISITION CORPORATION (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS ASSETS June 30, December 31, (Unaudited) (Note 1) Current assets: Cash and cash equivalents $ $ Prepaid expenses - Investment held in trust - Investment held in trust for Underwriters - Deferred offering cost - Total assets $ $ LIABILITIES AND SHAREHOLDERS EQUITY Current liabilities: Accrued expenses $ $ - Accrued offering costs - Unsecured promissory notes - Due to Underwriters - Total current liabilities Common Stock subjected to possible conversion to cash (997,501 shares at conversion value) - COMMITMENTS Shareholders equity: Preferred shares$.001 par value; 1,000,000 shares authorized; no shares issued and outstanding - - Ordinary shares$.001 par value, 20,000,000 shares authorized; 6,115,000 issued and outstanding  2007; 1,125,000 shares issued and outstanding - 2006 Additional paid-in capital Retained earnings/ (deficit) accumulated during the development stage ) Total shareholders equity Total liabilities and shareholders equity $ $ See Accompanying Notes to Financial Statements 3 CHINAGROWTH NORTH ACQUISITION CORPORATION (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) For the period from For the period from May 3, 2006 (Date of May 3, 2006 (Date of Three months ended Six months ended Inception) through Inception) through June 30, 2007 June 30, 2007 June 30, 2006 June 30, 2007 Operating Expenses $ Loss from operations ) Interest income 33 Net income (loss) $ $ $ ) $ Net income (loss) per sharebasic and diluted $ $ $ ) $ Weighted average number of shares outstandingbasic and diluted See Accompanying Notes to Financial Statements. 4 CHINAGROWTH NORTH ACQUISITION CORPORATION (A DEVELOPMENT STAGE COMPANY) STATEMENT OF SHAREHOLDERS EQUITY Additional Retained Ordinary Shares Paid-In Earnings/ Shares Amount Capital (Deficit) Total Common shares issued May 3, 2006 at $0.001 per share $ Net loss for the period from May 3, 2006 (date of inception) to December 31, 2006 - - - ) ) Balance at December 31, 2006 ) Sale of 4,990,000 units, net of underwriters discount and offering expenses (includes 997,501 shares subject to possible conversion) - Proceeds from issuance of founding director warrants - - - Proceeds subject to possible conversion of 997,501 shares - - ) - ) Proceeds from issuance of underwriting option - - - Net income for the six months ended June 30, 2007 - - - Balance at June 30, 2007 $ See Accompanying Notes to Financial Statements. 5 CHINAGROWTH NORTH ACQUISITION CORPORATION (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) For the period from For the period from May 3, 2006 (Date of May 3, 2006 (Date of Six months ended Inception) through Inception) through June 30, 2007 June 30, 2006 June 30, 2007 Cash flows from operating activities: Net income (loss) $ $ ) $ Increase in prepaid expenses ) - ) Increase in accrued expenses Net cash provided (used) by operating activities ) Cash flows from investing activities: Cash held in trust account ) - ) Net cash used by investing activities ) - ) Cash flows from financing activities: Proceeds from public offering - Proceeds from founding director warrant purchase - Proceeds from issuance of underwriter option - Proceeds from sale of ordinary shares - Issuance of unsecured promissory notes - Increase in amount due to shareholders - - Repayment of unsecured promissory notes ) - ) Payments of offering costs ) ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalentsbeginning of period - - Cash and cash equivalentsend of period $ $ $ Supplemental disclosure of cash flow information: Accrual of deferred offering costs $ - $ $ - Accrual of deferred underwriting fees $ $ - $ See Accompanying Notes to Financial Statements. 6 CHINAGROWTH NORTH ACQUISITION CORPORATION (a development stage enterprise) NOTES TO FINANCIAL STATEMENTS AS OF JUNE 30, 2007 (UNAUDITED) NOTE 1ORGANIZATION, BUSINESS OPERATIONS AND BASIS OF PRESENTATION Organization and Business Operations ChinaGrowth North Acquisition Corporation (the Company) was incorporated in the Cayman Islands on May 3, 2006 as a blank check company recently formed for the purpose of effecting a share capital exchange, asset acquisition or other similar business combination with an operating business in a specified industry. Our objective is to acquire an operating business that has its primary operating facilities located in the Peoples Republic of China (PRC) in any city or province north of the Yangtze River. However, in the event ChinaGrowth South Acquisition Corporation executes a definitive acquisition agreement, then the Company will have no geographic restrictions in identifying and selecting a prospective target business or industry in the PRC, and it may therefore also pursue acquisition opportunities south of the Yangtze River. The Companys efforts in identifying a prospective target business will not be limited to a particular industry. The registration statement for the Companys initial public offering (as discussed in Note 3 below) (the Offering) was declared effective on January 25, 2007. The Company completed the Public Offering of 4,990,000 units on January 29, 2007 (including 490,000 units subject to the underwriters over-allotment option which were exercised on February 9, 2007). Prior to our the Public Offering, the Company sold an aggregate of 900,000 warrants to its officers and directors in a private placement for a purchase price of $1,080,000. After deducting the underwriting discounts and commissions and the offering expenses, the total net proceeds to the Company from the Public Offering and private placement were approximately $38,624,000, including an additional $798,400 to be paid to the underwriters, of which $37,924,000 was deposited into a trust account (Trust Account) and the remaining proceeds are available to be used to provide for business, legal and accounting due diligence and advisory fees in connection with prospective business combinations, compliance with securities laws and regulations, and continuing general and administrative expenses. The Companys management has broad discretion with respect to the specific application of the net proceeds of the Offering as discussed in Note 3, although substantially all of the net proceeds of the Offering are intended to be generally applied toward consummating a business combination with an operating business in the PRC (Business Combination). Furthermore, there is no assurance that the Company will be able to successfully effect a Business Combination. The remaining net proceeds (not held in the Trust Account) may be used to pay for business, legal and accounting due diligence on prospective acquisitions and continuing general and administrative expenses. The Company, after signing a definitive agreement for the acquisition of a target business, will submit such transaction for shareholder approval. In the event that shareholders owning 19.99% or more of the shares sold in the Offering vote against the Business Combination and exercise their redemption rights described below, the Business Combination will not be consummated. All of the Companys shareholders prior to the Offering, including all of the officers and directors of the Company (Initial Shareholders), have agreed to vote their 1,125,000 founding ordinary shares in accordance with the vote of the majority in interest of all other shareholders of the Company (Public Shareholders) with respect to any Business Combination. After consummation of a Business Combination, these voting safeguards will no longer be applicable. With respect to a Business Combination which is approved and consummated, any Public Shareholder who voted against the Business Combination may demand that the Company redeem his or her shares.
